Filed 8/21/20 P. v. Torres-Sanchez CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----



 THE PEOPLE,                                                                                   C090461

                    Plaintiff and Respondent,                                       (Super. Ct. No. STK-CR-
                                                                                     FECOD-2017-0008689)
           v.

 ANGIE S. TORRES-SANCHEZ,

                    Defendant and Appellant.




         Appointed counsel for defendant Angie S. Torres-Sanchez has filed an opening
brief setting forth the facts of the case and asking this court to review the record to
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal. 3d 436.) After reviewing the entire record, we affirm the judgment.
                         FACTUAL AND PROCEDURAL BACKGROUND
         In June 2017, defendant waited in a truck while her codefendants fatally shot two
victims nearby. After the shooting, the codefendants ran to the truck and got in, and
defendant drove away.




                                                             1
       In April 2019, pursuant to a negotiated disposition, defendant pleaded guilty to
second degree murder (Pen. Code, § 187, subd. (a)) and voluntary manslaughter (Pen.
Code, § 192, subd. (a)).
       In July 2019, the trial court sentenced defendant to an indeterminate term of 15
years to life for the murder, and a consecutive term of three years for the manslaughter.
The trial court calculated 755 days of credit.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of her right
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.
Having undertaken an examination of the entire record pursuant to Wende, we find no
arguable error that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.


                                                         /s/
                                                     BLEASE, Acting P. J.

We concur:



   /s/
MAURO, J.



    /s/
DUARTE, J.

                                                 2